DETAILED ACTION
	The preliminary amendment filed on October 24, 2019 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enright (2014/0238646).
	Figures 1A and 2A discloses a heat exchanger 105 comprising:
	a surface 110 with a water-repellent coating 325, wherein the surface 110 has a surface structure that includes protrusions 115, and 
the surface structure causes condensed water droplets, each having a droplet diameter that allows a subcooled state to be maintained even under a predetermined freezing condition, to combine with one another on the surface and generate energy, and
	the surface structure uses the energy to remove the combined condensed water droplets from the surface.
	Regarding claim 2, as applied to claim 1 above, Enright discloses the surface structure satisfies:

L < 3.0 µm (paragraph 43, an average pitch 230 (L) of the protrusions 115 = 1 to 10 µm), and 
90° < θw < 120°, (Paragraphs 61 and 66, respectively, a contact angle θr (θw) = 90 to 120 degrees of water on a flat surface 140 of the water-repellent coating 325).
Further, the ratios rw(entirety) is an average area-enlargement ratio of an entire surface of a heat transfer fin of the heat exchanger and rw(protrusion) is an average area-enlargement ratio of a protrusion among the protrusions do not set forth a comparative relationship to the structure of the heat exchanger.  However, the similar structure and dimensions of the heat exchanger 105 is deemed to produce similar ratios.  Additionally, Enright (paragraph 58) discloses a formula similar to the ratios.
Regarding claims 3 and 8, Figures 1A and 2A discloses each of the protrusions 115 protrudes in a protruding direction (i.e. upward), and each of the protrusions 115 includes a portion whose cross-sectional area in a plane perpendicular to the protruding direction changes along the protruding direction.
Regarding claims 4 and 9, Figures 1A and 2A discloses each of the protrusions 115 protrudes in a protruding direction (i.e. upward), and each of the protrusions115 has a shape whose cross-sectional area in a plane perpendicular to the protruding direction has at least one minimal value (apex 135) along the protruding direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright (2014/0238646) in view of Tashiro et al. (JP 2011-122769).
	Enright discloses all the claimed limitations except heat transfer fins; and a heat transfer pipe that is fixed to the heat transfer fins and in which refrigerant flows, wherein a surface of each of the heat transfer fins has the surface structure.
	Tashiro et al. (Figure 2) discloses a heat exchanger 25 comprising:
	a surface 51 having a surface structure that includes protrusions 50 (Figure 9), 
	heat transfer fins 31; and
	a heat transfer pipe 32 that is fixed to the heat transfer fins 31 and in which refrigerant flows, wherein a surface of each of the heat transfer fins 31 has the surface structure for the purpose of minimizing condensate and/or frost thereon.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Enright heat transfer fins, and a heat transfer pipe, wherein a surface of each of the heat transfer fins has the surface structure for the purpose of minimizing condensate and/or frost thereon as recognized by Tashiro et al..

Regarding claim 10, as applied to claim 5 above, the claim limitations are met.
	Regarding claim 12, as applied to claim 7 above, the claim limitations are met.
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright (2014/0238646) in view of Muroi et al. (JP 2001-124951).
The device of Enright lacks the heat exchanger included in an air conditioner which comprises a refrigerant circuit, a compressor; and
	a controller that causes the refrigerant circuit to switch between: a normal operation in which the heat exchanger functions as a refrigerant evaporator and a defrosting operation for melting frost adhered to the heat exchanger, wherein the controller switches from the normal operation to the defrosting operation when a predetermined frosting condition is satisfied during the normal operation.
	Muroi et al. (paragraph 2) discloses a heat exchanger (cooler) in an air conditioner (refrigerator) comprising:
inherently a refrigerant circuit; a compressor; and
	inherently a controller that causes the refrigerant circuit to switch between: a normal operation in which the heat exchanger functions as a refrigerant evaporator and a defrosting operation for melting frost adhered to the heat exchanger, wherein the controller switches from the normal operation to the defrosting operation when a predetermined frosting condition is satisfied during the normal operation for the purpose of providing optimal operation of the evaporator.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Enright in an air conditioner comprising a refrigerant circuit, a compressor; and a controller switching from a normal operation to a defrosting operation when a predetermined frosting condition is satisfied during the normal operation for the purpose of providing optimal operation of the evaporator as recognized by Muroi et al..
	Regarding claim 11, as applied to claim 6 above, the claim limitations are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763